IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 1951 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                 v.                        :   No. 65 DB 2013
                                           :
JOAN ORIE MELVIN,                          :   Attorney Registration No. 35751
                        Respondent         :   (Allegheny County)


                                      ORDER


PER CURIAM:


      AND NOW, this 15th day of January, 2015, there having been filed with this Court

by Joan Orie Melvin her verified Statement of Resignation dated December 9, 2014,

stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of Joan Orie Melvin is accepted; she is disbarred

on consent from the Bar of the Commonwealth of Pennsylvania, retroactive to July 12,

2013; and she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent

shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.